Citation Nr: 0127350	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  97-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for defective vision.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran had active duty service from December 1950 to 
April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The Board denied the veteran's appeal 
in a June 1998 decision.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 1998, 
the veteran's attorney and the Secretary of Veterans Affairs 
(Secretary), through counsel, filed a joint motion to dismiss 
certain issues and to remand the issues listed above to the 
Board for readjudication. The Court issued an order granting 
that motion in December 1998.

In the joint motion, it was noted that the United States 
Court of Appeals for the Federal Circuit had recently 
invalidated the criteria for determining the materiality of 
newly submitted evidence in Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  Consequently, a remand was required so the 
Board could apply the principles set forth in Hodge to the 
question of whether new and material evidence had been 
presented to reopen the claims for service connection for a 
right knee disorder and defective vision.

The Board, in a July 1999 decision, applying Hodge, denied 
the veteran's request to reopen his claims for service 
connection for a right knee disorder and defective vision, 
based upon a determination that new and material evidence had 
not been submitted.  The veteran subsequently appealed that 
decision to the Court.

In that decision the Board also remanded to the RO for 
additional development the issue of entitlement to an 
increased rating for shell fragment wounds of the right hand 
with residuals of frostbite.  Accordingly, that issue is not 
before the Board at this time.

In October 2000 the veteran's attorney filed a brief in the 
matter; the Secretary responded in March 2001.  On June 8, 
2001, the Court issued an Order remanding the veteran's 
appeal to the Board for consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA), which was enacted on November 9, 2000, 
subsequent to the Board's July 1999 decision, and the Court's 
opinion in Holliday v. Principi, 14 Vet. App. 280 (2001).  
See also D'Amico v. Principi, 14 Vet. App. 321 (2001); Baker 
v. West, 11 Vet. App. 163 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, the veteran's appeal as to the issues noted 
above is before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claims for the benefit sought.

2.  The RO denied the veteran's claim for service connection 
for a right knee disorder in a decision of August 1955, and 
the veteran did not file an appeal.

3.  The additional evidence presented since August 1955 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right knee disorder.

4.  The RO denied the veteran's claim for service connection 
for defective vision in a decision of August 1955, and the 
veteran did not file an appeal.

5.  The additional evidence presented since August 1955 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for defective vision.


CONCLUSIONS OF LAW

1.  The decision of August 1955 which denied service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The additional evidence presented since August 1955 is 
not new and material, and the claim for service connection 
for a right knee disorder has not been reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The decision of August 1955 which denied service 
connection for defective vision is final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

4.  The additional evidence which has been presented since 
August 1955 is not new and material, and the claim for 
service connection for defective vision has not been 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
applies to the veteran's claims to reopen.  See 38 U.S.C.A. 
§ 5100 (West Supp. 2001).  This legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  38 U.S.C.A. § § 5103, 5103A (West Supp. 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claim.

The Board also notes that on August 29, 2001, VA published 
the final rules to implement the VCAA.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  The Board notes, however, that the changes to 
38 C.F.R. § 3.156(a) (defining new and material evidence), 
the second sentence of 38 C.F.R. § 3.159(c) (application of 
the duty to assist in reopening a claim) and 38 C.F.R. 
§ 3.159(c)(4)(iii) (medical examination or opinion only after 
new and material evidence is presented) are effective 
prospectively for claims filed on or after August 29, 2001, 
avoiding a Karnas issue.  Id.

While 38 C.F.R. § 3.159(c)(4)(iii) does not apply to the 
veteran's claims, as the claims were filed prior to August 
29, 2001, this regulation, when read in conjunction with 
38 U.S.C.A. § 5103A(f), which does apply to the veteran's 
claims, and which provides that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title," clearly indicate that the duty to 
assist in obtaining evidence, providing a VA examination and, 
if necessary, a nexus opinion, does not apply, even under the 
new statutes and regulations, until new and material evidence 
has been submitted.  This view is also substantiated by 
Veterans Benefits Administration Fast Letter 01-13, issued on 
February 5, 2001, which instructs the RO's, as to requests to 
reopen prior denied claims, to first determine whether any 
evidence submitted since the prior denial is new and 
material, and only then, if new and material evidence has 
been found, to "determine if the threshold requirements for 
obtaining evidence from a VA examination or medical opinion 
have been met.  If so, request an examination or medical 
opinion.  If the evidence received is not new and material, 
deny the claim ... ."

The Board also notes that the veteran's attorney, in his 
October 2000 Appellant's Brief, did not allege that any 
relevant evidence was available and had not been obtained.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issues before the Board.  The evidence of record 
includes the veteran's complete service medical records, his 
post-service private and VA treatment and hospitalization 
reports, reports of VA examinations and statements by the 
veteran and his attorney.  Neither the veteran nor his 
attorney have contended that any relevant evidence was 
available and had not been obtained.  Under the 
circumstances, the Board therefore finds that the record as 
it stands is complete and adequate for appellate review.  
Further, the veteran and his attorney have been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  
The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and the RO's letters to the veteran have informed 
the veteran and his attorney of the information and evidence 
necessary to warrant entitlement to the benefit sought, such 
that there has been compliance with VA's notification 
requirements under the VCAA.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soymi v. 
Derwinski, 1 Vet. App. 540,. 546 (l99l) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis V. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2001).

I.  Whether New And Material Evidence Has Been Presented To 
Reopen  A Claim For Service Connection For A Right Knee 
Disorder.

The veteran contends that new and material evidence has been 
presented to reopen a claim for service connection for a 
right knee disorder.  He argues that service connection 
should be granted because there was evidence of a 
degenerative knee disorder on an examination conducted in 
June 1955.

The RO denied the veteran's claim for service connection for 
a right knee disorder in August 1955, and the veteran did not 
file an appeal.  The evidence which was of record at that 
time included the veteran's service medical records and the 
report of an examination conducted by the VA in June 1955.  A 
service radiology report dated in September 1953 shows that 
the veteran had a history of an old injury to the right knee.  
He reportedly had pain, weakness and a tickling feeling.  An 
x-ray of the right knee, however, was interpreted as being 
within normal limits.  There are no additional references to 
the veteran's right knee in his service medical records.  The 
report of a medical examination conducted in April 1955 for 
the purpose of his separation from service shows that 
clinical evaluation of the lower extremities was normal.

The report of a VA examination conducted in June 1955 shows 
that the veteran gave a history of having popping and 
cracking in the right knee.  On examination, the joints of 
the lower extremities showed no limitation of motion, 
redness, swelling or temperature change.  There was no 
crepitation.  The cruciate and collateral ligaments were 
intact in both knees, and the knees were stable.  On flexion 
of the right knee, there was a popping sound as the patella 
slid above the lower end of the femur.  There was also mild 
relaxation of the patellar ligaments.  No other orthopedic 
pathology was noted.  The pertinent diagnosis was relaxation, 
mild, patella ligaments, right.  An x-ray of the right knee 
conducted as part of the examination was interpreted as being 
normal.

In the decision of August 1955, the RO stated that there was 
no record of treatment for a right knee condition during 
service, and concluded that the relaxation of the ligaments 
of the right knee had not been incurred or aggravated by 
service.  Later in August 1955, the veteran was notified of 
the decision and of his right to file an appeal; however, he 
did not do so.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108.  "New and material evidence" means evidence 
not previously submitted to the agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2000).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considered the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the August 1955 
decision.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 
1 (1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105.

The additional evidence which has been presented includes 
several medical treatment records from many years after 
service which reflect treatment for knee problems.  For 
example, a VA radiology report dated in June 1975 shows that 
the veteran was found to have degenerative joint disease in 
the knees.  However, that record does not contain any 
indication that the veteran's right knee problem was related 
to service.

The additional evidence also includes the report of a VA 
disability evaluation examination conducted in January 1976 
which shows that the veteran gave a history of having knee 
problems since being injured by an explosion in service.  
Similarly, a private medical record dated in March 1976 shows 
that the veteran gave a history of having knee pain since 
being wounded in Korea.  A report from a VA examination 
conducted in August 1988 also contains essentially the same 
history.  None of the reports, however, contain any medical 
opinion linking the right knee problems to service.  The mere 
fact that a post service examination report contains the 
history given by the veteran of a disorder having originated 
in service is not enough to support a claim for service 
connection.  Similarly, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Thus, although several new items of evidence have been 
presented since the prior denial, the evidence is not 
material as it does not provide support for the contention 
that any post service right knee disorder is related to 
service.  The additional items of evidence do not establish 
any significant facts which were not already known at the 
time of the prior denial.  It was already previously 
established that the veteran had a right knee disorder after 
service and that the veteran felt that it was related to 
service.  Thus, the additional evidence presented since 
August 1955 is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a right knee disorder.  The additional 
evidence presented since August 1955 is not new and material, 
and the claim for service connection for a right knee 
disorder has not been reopened.  Accordingly, the decision of 
August 1955 which denied service connection for a right knee 
disorder remains final.

II. Whether New And Material Evidence Has Been Presented To 
Reopen  A Claim For Service Connection For Defective Vision.

The veteran also contends that the RO should reopen and allow 
his claim for service connection for defective vision.  He 
states that his eyesight deteriorated in service.

The RO denied the veteran's claim for service connection for 
defective vision in a decision of August 1955, and the 
veteran did not file an appeal.  The evidence which was of 
record at that time included the veteran's service medical 
records.  Upon entrance into service in December 1950, the 
veteran's vision was found to be 20/20.  A service medical 
record dated in January 1954 shows that the veteran stated 
that his right eye got blurry when reading.  The veteran was 
referred for an appointment, but reportedly did not keep it.  
The report of an examination conducted in April 1955 for the 
purpose of the veteran's separation from service shows that 
clinical evaluation of the eyes was normal.  On examination, 
the vision was 20/30 in both eyes.

The report of a disability evaluation examination conducted 
by the VA in June 1955 shows that the veteran gave a history 
of needing glasses while he was in the Army, but said that he 
never received them until after service when he went to an 
eye doctor.  On examination, the eye was externally normal, 
and there was no pathology in the fundus.  The veteran said 
that he had glasses and needed them, but that he could not 
wear them because they gave him a headache.  The diagnosis 
was no eye pathology found. Distant vision was 20/15 in both 
eyes.

In the rating decision of August 1955, the RO stated that the 
eye disorder claimed by the veteran was not shown by the 
evidence of record.  In August 1955, the RO notified the 
veteran by letter of the denial of his claim and of his right 
to file an appeal; however, he did not do so.  The Board 
notes that the decision was supported by the evidence which 
was then of record.  Congenital or developmental defects, 
refractive errors of the eye, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c).  Compensation may 
only be paid if such a disorder is aggravated by service.  
See Browder v. Derwinski, 1 Vet. App. 204 (1991) (worsening 
of uncorrected visual acuity constituted an increase in 
disability for which service connection may potentially be 
paid).  Moreover, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although the veteran 
had reported blurry vision in service and his vision at the 
separation examination was slightly worse than it had been on 
entrance into service, his vision was found to be without 
defect on the VA examination.  Therefore, denial of the claim 
was warranted.

The additional evidence which has been presented since August 
1955 includes a VA eye clinic record dated in August 1988 
which shows that following examination, the diagnosis was 
myopia.  The record does not contain any references to the 
veteran's period of service.

The report of a disability evaluation examination conducted 
by the VA in August 1988 shows that examination of the 
veteran's eyes revealed that he had a normal external eye 
structure and a normal fundoscopic examination with normal 
visual acuity (near vision J5 in the right eye and J1 in the 
left eye).

The Board finds that the additional evidence presented since 
August 1955 is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for defective vision.  At most, the evidence shows 
that the veteran currently has myopia, but there is no 
opinion relating this to service.  The additional evidence 
which has been presented since August 1955 is not new and 
material, and the claim for service connection for defective 
vision has not been reopened.  Accordingly, the decision of 
August 1955 which denied service connection for defective 
vision remains final.


ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for a right knee disorder, the 
benefit sought on appeal is denied.

New and material evidence not having been presented to reopen 
a claim for service connection for defective vision, the 
benefit sought on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

